Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendment filed 07/22/2021.
Claims 1-6, 8-10, and 12-22 are currently pending.
Claim 10 is a search ranking apparatus comprising a memory and a processor to perform operation in claim 10. Examiner interprets “a search ranking apparatus” is a physical computer system comprising microprocessor computer and physical memory as shown in fig. 9 only
As a result of the Amendment submitted 07/22/2021., claims 1-6, 8-10, and 12-22 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 13-19 are amended to avoid antecedent basis
https://mpep.uspto.gov/RDMS/MPEP/e8r9#/e8r9/d0e131704.html
Please amend claims 13-19 as follow
Claim 13
The search ranking apparatus according to claim 10, the operations further comprising:
calculating a hit ratio, a sequence consistency indicator, a position tightness, and a coverage ratio of the keywords in the initial search results; and 

Claim 14
The search ranking apparatus according to claim 13, the operations further comprising:
acquiring an offset value and a correction value respectively, according to the hit ratio, the sequence consistency indicator, the position tightness, and the coverage ratio; and 
performing a fusion calculation according to the hit ratio, the sequence consistency indicator, the position tightness, the coverage ratio, the corresponding offset value and the corresponding correction value to obtain the weight of the text similarity.
Claim 15
The search ranking apparatus according to claim 10, the operations further comprising:
acquiring a time interval between the last chat time and the current time according to the initial search results; and
calculating a ratio of an attenuation constant to the sum of the time interval and the attenuation constant to obtain the weight of the update time dimension.
Claim 16
The search ranking apparatus according to claim 10, the operations further comprising:
acquiring a position level, a ratio of the number of published articles, concerned data, and liked data of the initial search results; and 

Claim 17
The search ranking apparatus according to claim 16, the operations further comprising:
acquiring an offset value and a correction value respectively, according to the position level, the ratio of the number of published articles, the concerned data, and the liked data; and 
performing a fusion calculation according to the position level, the ratio of the number of published articles, the concerned data, the liked data, the corresponding offset value and the corresponding correction value to obtain the weight of the objective importance of the contacts.
Claim 18
The search ranking apparatus according to claim 10, the operations further comprising:
acquiring an offset value and a correction value respectively, according to the weight of the text similarity, the weight of the update time dimension, and the weight of the objective importance of the contacts; 
obtaining a fusion coefficient by calculating a sum of a product of the weight of the text similarity and the corresponding offset value, and the corresponding correction value; obtaining a fusion coefficient by calculating a sum of a product of the weight of the update time dimension and the corresponding offset value, and the corresponding correction value; 

multiplying the fusion coefficients to obtain a comprehensive weight of each of the initial search results.
Claim 19
The search ranking apparatus according to claim 10, the operations further comprising: screening the initial search results, which comprises: 
not ranking the initial search results of the users who have resigned and have no chat records; and 
ranking the initial search results of unregistered users at the end.
Allowable Subject Matter
Claims 1-6, 8-10, and 12-22 are allowed
Regarding to rejection to specification, the specification has been reviewed, the rejection is withdrawn.
The following is an examiner’s statement of reasons for allowance: In the Examiner’s Office Action dated 04/23/2021, claim 1 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinha (U.S. Pub 2016/0124958 A1). The prior art of record, Sinha do not show, suggest, or teach the features of “... wherein the performing the fusion calculation according to the weight of the text similarity, the weight of the update time dimension, and the weight of the objective importance of the contacts to obtain the comprehensive weight of each of the initial search results further comprises: normalizing the weight of the text similarity, the weight of the update time 
An updated search for prior art on the EAST database has been conducted. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894.  The examiner can normally be reached on 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAU HAI. HOANG
Examiner
Art Unit 2167



/HAU H HOANG/Examiner, Art Unit 2167